In a proceeding pursuant to CPLR Article 78 to review a determination of the Board of Zoning Appeals of the Town of Hempstead, dated August 6, 2003, which, after a hearing, denied the petitioner’s application for a building permit, the appeal is from a judgment of the Supreme Court, Nassau County (Martin, J.), entered April 30, 2004, which granted the petition, annulled the determination, and directed that the building permit be granted with appropriate conditions.
Ordered that the judgment is affirmed, with costs.
The petitioner, Rieco Properties, Inc., commenced this proceeding to challenge a determination of the respondent Zoning Board of Appeals of the Town of Hempstead denying its application for a building permit for a construction and demolition debris processing facility. We affirm the Supreme Court’s annulment of the determination, as it was arbitrary and capricious and not supported by substantial evidence in the record (see Matter of Charles A. Field Delivery Serv. [Roberts], 66 NY2d 516 [1985]; Matter of Civic Assn. of Setaukets v Trotta, 8 AD3d 482 [2004]). H. Miller, J.P., Ritter, Goldstein and Skelos, JJ., concur.